  Case 2:20-cr-00662-SDW Document 23 Filed 08/04/20 Page 1 of 1 PageID: 58
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
     v.                        *      CRIM. NO.20-662 (SDW)
                               *
                               *
KEVIN CHERRY                   *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

   X That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  X     That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:
  1. The parties have worked diligently to reach a resolution through a stipulated plea agreement. The
  defendant does not want to jeopardize the plea by undue delay and wishes to proceed with a Rule 11
  hearing. 2. Inability to conduct in-person hearing for indefinite period. 3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:

    X     Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:    August 4, 2020                                       s/Susan D. Wigenton
                                                             Hon. Susan D. Wigenton
                                                             United States District Judge
